Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 17, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160690(16)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  TAJUAN WILLIAMS,                                                                                     Elizabeth T. Clement
           Plaintiff,                                                                                  Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 160690
                                                                    AGC: 19-0615
  ATTORNEY GRIEVANCE COMMISSION,
             Defendant.
  _______________________________________/

          On order of the Chief Justice, plaintiff’s motion to exceed the page limitation for a
  reply is GRANTED. The 18-page reply submitted on March 12, 2020, is accepted for
  filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 17, 2020

                                                                               Clerk